DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 8-13, with respect to the rejection of claims 1-4 and 7-10 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Applicant argues that a person skilled in the art would not have been motivated to modify the electrode arrangement disclosed by Sotiropoulou according to the electrode arrangement disclosed by Siegel because Sotiropoulou already discloses an electrode arrangement having two electrodes. However, Applicant is advised that a suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Siegel teaches that the protruding height of the tip of the center electrode as well as the length of the insulator are dimensional parameters whose ranges may be specified in order to suppress generation of surface-creeping sparks in paragraph 0011). Applicant acknowledges that Sotiropoulou already discloses a central electrode (labeled “g”) and at least one outer electrode (labeled “h”) the labels appended to annotated Figure 4 in the prior Office action. Applicant also acknowledges that Siegel teaches that the outer electrode may be embodied by a number of configurations known in the art, as shown in Figures 2a, 2b and discussed in paragraphs 0040-0043. Thus, the Siegel has been removed from the statement of rejection under 35 U.S.C. 103 and is not relied upon in the current Office action.
Applicant further argues that Sotiropoulou does not disclose an annular plenum forming a groove in an inner wall surface of the body of the pre-chamber device opposite the distal end of the pre-chamber device as recited in the amendment to claim 1. However, under broadest reasonable interpretation, the words of a claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the specification as originally filed does not provide a special definition of groove that differs from the customary definition as a long, narrow cut or depression. As shown in the annotated Figure 4 of Sotiropoulou, a depression in the annular plenum sits between the least one bore d and the at least one passage 620.
Applicant argues with respect to amended claim 3 have been fully considered and are persuasive. None of the cited references disclose “wherein the at least one passage includes a number of passages, and the plurality of bores are twice the number of passages.” A similar recitation appears in claim 14. Therefore, the rejections of claims 3 and 14 have been withdrawn. 
Applicant argues, with respect to claim 4, that Sotiropoulou does not disclose or teach a bore that extends through the shell of the spark plug from crevice volume 610 to an outer surface of the spark plug shell. However, the features on which applicant relies are not recited in claim 4. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, with respect to claim 6, that Sotiropoulou does not disclose the inner end of the at least one bore is positioned such that a distance between the inner end of the at least one bore and the distal end of the spark plug is greater than a distance between the distal end of the insulator nose and the distal end of the spark plug. Applicant reasons that instead, Sotiropoulou shows in Figure 4 that the distance between the distal end of the insulator nose and the distal end of the spark plug is greater than the distance between the inner end of the bore and the distal end of the spark plug. However, Applicant’s argument presupposes that the distance is measured along the longitudinal axis, which is not recited in claim 6. As shown in Figure 4, the distances can be measured so as to meet the claim language. Furthermore, although not relied upon, Erny discloses at least one bore (9) with an inner end in a shell (1) and insulator (3) with a nose end that meets the language of claim 6. The rejection of claim 1 is based on modifying the location of the at least one bore such that the arrangement in claim 6 is realized. 
Applicant argues, with respect to claims 11 and 16 that one skilled in the art would not look to the teachings of Ruthardt in order to modify Sotiropoulou because Ruthardt’s invention relates providing an escape path for ignited exhaust gases whereas Sotiropoulou’s invention relates to admitting fuel rich gases to the prechamber. However, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Sotiropoulou and Ruthardt are spark plugs connected to a combustion pre-chamber assembly. Applicant argues “[i]n contrast to Sotiropoulou, Ruthardt provides additional avenues that would allow the escape of gases from the pre-combustion chamber, defeating the purpose of the scavenging ports 620 of Sotiropoulou.” However, Applicant does not identify the additional avenues that distinguish Ruthardt from Sotiropoulou and these are not evident from Figures 1-2 of Ruthardt. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou (US Patent Application Publication 2016/0053673) in view of Erny (US Patent Number 2,064,738).
Regarding claim 1, Sotiropoulou discloses a combustion pre-chamber assembly, comprising: 
a spark plug for an internal combustion engine that includes an insulator nose (a) and a shell (b) around the insulator nose, a central electrode (g) including a distal portion extending from a distal end of the insulator nose, at least one outer electrode (h) extending from the shell around the central electrode [0031], the spark plug further including an annular volume (c) between the shell and the insulator nose, wherein the annular volume includes a front gap portion and a rear gap portion proximal of the front gap portion, and the rear gap portion forming an annular space around the insulator nose proximal of the distal end of the insulator nose (as shown in Figure 4), and at least one bore (d, 410) that extends through the shell from the annular volume at the inner surface of the shell to an outer surface of the shell at an oblique angle relative to a central longitudinal axis (i) of the spark plug (as shown in Figure 4 the angle between the axis j extending through the at least one bore and the central longitudinal axis i is an oblique angle); and
a pre-chamber device connected to the spark plug, the pre-chamber device including a body (e) defining a pre-chamber volume and at least one nozzle (31) extending through a distal end of the body for communication with a combustion chamber of a cylinder of the internal combustion engine, the body of the pre-chamber device further defining an annular plenum (f) forming a groove in an inner wall surface of the body opposite the distal end (where the pre-chamber volume is the entire volume bounded by body e of the pre-chamber device and the annular plenum formed by the portion of the inner wall surface of the body with the largest inner cross-sectional area that annularly surrounds the spark plug shell and is in direct communication with the at least one bore) in communication with at least one bore, the body of the pre-chamber device further including at least one passage (620) extending between and opening at the annular plenum and the distal end of the body, the groove connecting the at least one bore to the at least one passage. 
Sotiropoulou does not disclose a central electrode extending from the insulator nose, at least one outer electrode extending from the shell around the central electrode. 
Sotiropoulou does not disclose the at least one bore extends through the shell from the inner surface of the shell at the annular space formed by the rear gap portion. Instead, the at least one bore disclosed by Sotiropoulou extends through the shell from the inner surface of the shell at the annular space formed by the front gap portion. 
Erny discloses a spark plug for an internal combustion engine that includes an insulator nose (of insulator 3) and a shell (1) around the insulator nose, a central electrode (4) including a distal portion extending from a distal end of the insulator nose, the spark plug further including an annular volume between an inner surface of the shell and the insulator nose (as shown in Figures 1 or 4), wherein the annular volume includes a front gap portion and a rear cap portion proximal of the front gap portion, the front gap portion being located around the distal portion of the central electrode and the rear gap portion forming an annular space around the insulator nose proximal of the distal end of the insulator nose (as shown in Figures 1 or 4), and at least one bore (9) that extends through the shell from the inner surface of the shell at an annular space formed by the rear gap portion to an outer surface of the shell at an oblique angle relative to a central longitudinal axis (along the center of the central electrode) of the spark plug (as shown in Figures 1 or 4). 
Erny teaches that orienting the at least one bore to extend to the annular space formed by the rear gap portion ensures a highly efficient scavenging from the combustion chamber of spent gases, thereby preparing the chamber for reception of a fresh supply of explosive mixture after each firing of the spark plug (Page 1, Col. 2, lines 12-19 and 29-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one bore disclosed by Erny with the spark plug disclosed by Sotiropoulou to promote efficient scavenging in the associated combustion chamber after each firing of the spark plug.


    PNG
    media_image1.png
    1047
    1050
    media_image1.png
    Greyscale
 

Regarding claim 2, Sotiropoulou further discloses wherein the at least one bore includes a plurality of bores (as shown in Figure 4). 
Regarding claim 4, Sotiropoulou further discloses wherein the annular volume of the spark plug receives charge flow from the combustion chamber of the cylinder through the at least one passage, the annular plenum and the at least one bore (as shown in Figure 4). 
Regarding claim 7, Sotiropoulou further discloses wherein the at least one bore includes a first number of bores positioned around the shell (as shown in Figure 4). 
Regarding claim 8, Sotiropoulou further discloses wherein the at least one passage includes a second number of passages positioned around the body of the pre-chamber device (as shown in Figure 4). 
Regarding claim 9, Sotiropoulou further discloses wherein the first number is greater than the second number (as shown in Figure 4). 
Regarding claim 10, Sotiropoulou further discloses wherein the body of the pre-chamber device includes the inner wall surface around the pre-chamber volume and the groove in the inner wall surface extends around the pre-chamber volume (as shown in Figure 4). 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou (US Patent Application Publication 2016/0053673) in view of Erny (US Patent Number 2,064,738) and further in view of Schaub (US Patent Number 2,944,178).
Regarding claim 5, Sotiropoulou further discloses wherein the spark plug includes: a distal end comprising the center electrode (g) and the at least one outer electrode (h) [0031]; and
the at least one bore comprises an inner end positioned on an inner side of the shell in communication with the annular volume (as all shown in Figure 4). 
Sotiropoulou does not disclose wherein the at least one outer electrode includes an aperture extending therethrough. 
Schaub discloses an outer electrode (16) that includes an aperture (17) extending therethrough. 
Schaub teaches that “In the operation, the compressed explosive mixture is forced through the apertures 10 or 17 and impacts against the forward end of the main electrode, so that when the explosion takes place the products of combustion radiate laterally in all directions forming a circle of flame to provide substantially complete combustion with increased power and economy in fuel consumption” (Col. 2, lines 18-24). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aperture disclosed by Schaub with the outer electrode disclosed by Sotiropoulou to increase power and reduce engine fuel consumption. 
Regarding claim 6, Sotiropoulou further discloses wherein the inner end of the at least one bore is positioned such that a distance between the inner end of the at least one bore and the distal end of the spark plug is greater than a distance between the distal end of the insulator nose and the distal end of the spark plug (as shown in Figure 4). 
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou (US Patent Application Publication 2016/0053673) in view of Erny (US Patent Number 2,064,738) and further in view of Ruthardt (DE 661768 C).
Regarding claim 11, Sotiropoulou discloses a combustion pre-chamber assembly, comprising: 
a spark plug for an internal combustion engine that includes an insulator nose (a) and a shell (b) around the insulator nose, a central electrode (g) including a distal portion extending from a distal end of the insulator nose, at least one outer electrode (h) extending from the shell around the central electrode [0031], the spark plug further including an annular volume (c) between the shell and the insulator nose, wherein the annular volume includes a front gap portion and a rear gap portion proximal of the front gap portion, and the rear gap portion forming an annular space around the insulator nose proximal of the distal end of the insulator nose (as shown in Figure 4), and at least one bore (d, 410) that extends through the shell from the inner surface of the shell to an outer surface of the shell at an oblique angle relative to a central longitudinal axis (i) of the spark plug (as shown in Figure 4 the angle between the axis j extending through the at least one bore and the central longitudinal axis i is an oblique angle); and
a pre-chamber device connected to the spark plug, the pre-chamber device including a body (e) defining a pre-chamber volume and at least one nozzle (31) extending through a distal end of the body for communication with a combustion chamber of a cylinder of the internal combustion engine, the body of the pre-chamber device further having a groove that forms an annular plenum (f) and the at least one bore of the spark plug opens into the annular plenum, the body of the pre-chamber device further including g at least one passage (620) extending between and opening at the annular plenum and the distal end of the body, the groove connecting the at least one bore to the at least one passage, and the at least one passage, the annular plenum, and the at least one bore providing for fluid flow between a main combustion chamber of the internal combustion engine and the annular volume of the spark plug (as shown in Figure 4). 
Sotiropoulou does not disclose the at least one bore extends through the shell from the inner surface of the shell at the annular space formed by the rear gap portion. Instead, the at least one bore disclosed by Sotiropoulou extends through the shell from the inner surface of the shell at the annular space formed by the front gap portion. 
Erny discloses a spark plug for an internal combustion engine that includes an insulator nose (of insulator 3) and a shell (1) around the insulator nose, a central electrode (4) including a distal portion extending from a distal end of the insulator nose, the spark plug further including an annular volume between an inner surface of the shell and the insulator nose (as shown in Figures 1 or 4), wherein the annular volume includes a front gap portion and a rear cap portion proximal of the front gap portion, the front gap portion being located around the distal portion of the central electrode and the rear gap portion forming an annular space around the insulator nose proximal of the distal end of the insulator nose (as shown in Figures 1 or 4), and at least one bore (9) that extends through the shell from the inner surface of the shell at an annular space formed by the rear gap portion to an outer surface of the shell at an oblique angle relative to a central longitudinal axis (along the center of the central electrode) of the spark plug (as shown in Figures 1 or 4). 
Erny teaches that orienting the at least one bore to extend to the annular space formed by the rear gap portion ensures a highly efficient scavenging from the combustion chamber of spent gases, thereby preparing the chamber for reception of a fresh supply of explosive mixture after each firing of the spark plug (Page 1, Col. 2, lines 12-19 and 29-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one bore disclosed by Erny with the spark plug disclosed by Sotiropoulou to promote efficient scavenging in the associated combustion chamber after each firing of the spark plug.
Sotiropoulou, as modified by Erny, does not disclose the groove that forms the annular plenum is in an inner wall surface of the body opposite the distal end. 
Ruthardt discloses a combustion pre-chamber assembly comprising a pre-chamber device that connects to a spark plug, the prechamber device including a body (a) defining a pre-chamber volume and at least one nozzle extending through a distal end of the body for communication with a combustion chamber of a cylinder of an internal combustion engine, the body of the pre-chamber device further having a groove that forms an annular plenum in an inner wall surface of the body opposite the distal end [0002: “The walls of the double-conical ignition chambers are provided with screw-shaped grooves,” as shown in Figure 2]. 
Ruthardt teaches that the grooves provide direction to the burning jet of gases in the pre-chamber volume, which allows the engine to run without knocking even on poor mixtures [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the grooves disclosed by Ruthardt at least at the distal end of the inner wall surface of the body disclosed by Sotiropoulou to direct the burning jet of gases from the pre-chamber volume to the combustion chamber of the engine. 
Regarding claim 12, Sotiropoulou further discloses wherein the at least one bore includes a first number of bores positioned around the shell (as shown in Figure 4). 
Regarding claim 13, Sotiropoulou further discloses wherein the at least one passage includes a second number of passages positioned around the body of the pre-chamber device (as shown in Figure 4). 
Regarding claim 15, Sotiropoulou further discloses wherein the at least one nozzle includes a plurality of nozzles extending through the distal end wall of the body of the pre-chamber device (as shown in Figure 4).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou (US Patent Application Publication 2016/0053673) in view of Ruthardt (DE 661768 C).
Regarding claim 16, Sotiropoulou discloses a combustion pre-chamber device, comprising: 
a body (e) defining a pre-chamber volume opening at a proximal end of the body and at least one nozzle (31) extending through a distal end of the body for providing fluid flow between the pre-chamber volume and a combustion chamber of an internal combustion engine, the proximal end of the body being configured for connection with a spark plug having at least one bore (d) for receiving charge flow from the combustion chamber, wherein the body of the pre-chamber device further includes a groove (f) that forms an annular plenum around the pre-chamber volume, the body of the pre-chamber device further including at least one passage (620) extending between and opening at the annular plenum and the distal end of the body, wherein the at least one passage is configured relative to the at least one nozzle so that during compression in the combustion chamber a charge flow from the combustion chamber is received through the at least one passage to the annular plenum to increase a pressure in the annular plenum during the compression in the combustion chamber (as shown in Figure 4, the at least one passage is open to the combustion chamber and thus allows an increase in pressure in the annular plenum as the pressure in the combustion chamber increases), and wherein the groove is configured to connect the at least one bore in the spark plug to the at least one passage (as shown in Figure 4). 
Sotiropoulou does not disclose the groove that forms the annular plenum is in an inner wall surface of the body opposite the distal end. 
Ruthardt discloses a combustion pre-chamber assembly comprising a pre-chamber device that connects to a spark plug, the prechamber device including a body (a) defining a pre-chamber volume and at least one nozzle extending through a distal end of the body for communication with a combustion chamber of a cylinder of an internal combustion engine, the body of the pre-chamber device further having a groove that forms an annular plenum in an inner wall surface of the body opposite the distal end [0002: “The walls of the double-conical ignition chambers are provided with screw-shaped grooves,” as shown in Figure 2]. 
Ruthardt teaches that the grooves provide direction to the burning jet of gases in the pre-chamber volume, which allows the engine to run without knocking even on poor mixtures [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the grooves disclosed by Ruthardt at least at the distal end of the inner wall surface of the body disclosed by Sotiropoulou to direct the burning jet of gases from the pre-chamber volume to the combustion chamber of the engine.
Regarding claim 17, Sotiropoulou further discloses wherein the at least one passage includes a plurality of passages (as shown in Figure 4). 
Regarding claim 18, Sotiropoulou further discloses wherein the at least one nozzle includes a plurality of nozzles (as shown in Figure 4). 
Regarding claim 19, Sotiropoulou further discloses wherein the groove is located on an inner surface of the body that extends around a proximal end of the pre-chamber volume (as shown in Figure 4). 
Regarding claim 20, Sotiropoulou further discloses wherein the groove is continuous (as shown in Figure 4). 

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747